           Case 2:20-cv-00759-KJD-NJK Document 21 Filed 07/31/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   ERNESTO CISNEROS, et al.,
                                                             Case No.: 2:20-cv-00759-KJD-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
14   EARLY WARNING SERVICES, LLC, et al.,
15           Defendant(s).
16          To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17 1(a). The parties are hereby ORDERED to file, no later than August 7, 2020, either (1) a joint
18 proposed discovery plan; or (2) a status report explaining why a proposed discovery plan should
19 not be filed at this time.
20          IT IS SO ORDERED.
21          Dated: July 31, 2020
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
25
26
27
28

                                                     1
